Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 1 of 11 PageID #: 32




                                Exhibit 3
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 2 of 11 PageID #: 33




   STATE OF RHODE ISLAND AND                                 PROVIDENCE PLANTATIONS



                                    SUPERIOR COURT


                             ADMINISTRATIVE ORDER NO. 2020-04

 RE:    COVID-19 Business Recovery Plan

       WHEREAS, on January 30, 2020, the World Health Organization designated the novel
 Coronavirus, COVID-19, outbreak as a public health emergency of international concern;
        WHEREAS, the State of Rhode Island thereafter had documented cases of COVID-19;
       WHEREAS, pursuant to Executive Order 20-02, on or about March 9, 2020, the State of
 Rhode Island declared a state of emergency in response to increasing COVID-19 cases
 documented within the State of Rhode Island;
       WHEREAS, on March 11, 2020, the World Health Organization declared COVID-19 a
 pandemic (the “COVID-19 Pandemic”);
        WHEREAS, on or about March 16, 2020, the State of Rhode Island issued Executive
 Orders that created closures and restrictions impacting an evolving number of businesses and
 industry sectors;
         WHEREAS, on or about March 17, 2020, the Rhode Island Supreme Court issued
 Executive Order No. 2020-04 entitled “COVID-19 Pandemic Response,” providing the Presiding
 Justice of the Superior Court with authority to promulgate appropriate administrative orders in
 reaction to the COVID-19 Pandemic;
        WHEREAS, the matters subject to this Administrative Order are deemed
 emergency/essential matters and in addition, the Superior Court has developed procedures so that
 these matters do not have to be heard in the appropriate judicial building;
         WHEREAS, the Rhode Island Superior Court Business Calendar (the “Superior Court” or
 the “Court”), was established pursuant to prior Administrative Orders issued by the Presiding
 Justice of the Superior Court as a specialized calendar designed to preserve (a) economic
 investment in the State of Rhode Island; and (b) jobs in the State of Rhode Island;
        WHEREAS, the Administrative Orders issued by the Presiding Justice of the Superior
 Court established that the Rhode Island Superior Court Business Calendar must address all
 receivership and insolvency matters;
         WHEREAS, the economic impacts created by the COVID-19 Pandemic necessitate the
 implementation of special procedures to assist in protecting and preserving jobs and investments
 in businesses within the State of Rhode Island; and
                                                1
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 3 of 11 PageID #: 34




         WHEREAS, the Superior Court has the inherent authority and discretion to appoint non-
 liquidating receivers, see Levine v. Bess Eaton Donut Flour Co., 705 A.2d 980 (R.I. 1998).
        NOW THEREFORE, it is hereby Ordered as follows:
           1. The COVID-19 Non-Liquidating Receivership Program:

                  a. The Superior Court by and through the Business Calendar, is hereby
                     authorized to implement the COVID-19 Non-Liquidating Receivership
                     Program (“COVID-19 Receivership Program”);

                  b. The COVID-19 Receivership Program recognizes the Superior Court’s
                     inherent equitable authority to supervise entities who, but for the COVID-
                     19 Pandemic, were paying their debts as they became due in the usual
                     course of business. However, the economic disruption caused by the
                     COVID-19 Pandemic has prevented said entities from paying their debts
                     that have become due in the usual course of business. Thus, assets in
                     which other persons or entities, as creditors, may be interested are in
                     danger of being wasted or lost. Accordingly, the COVID-19 Receivership
                     Program seeks to provide Court supervision and protection, by and
                     through injunctive relief, in the form of a Non-Liquidating Receivership
                     Order to enable those entities to resume and/or continue operations in
                     accord with a Court-approved Operating Plan (defined herein);

                  c. The Superior Court shall retain jurisdiction to appoint a liquidating
                     receiver if a Receivership Business (defined herein) is not able to
                     effectively satisfy the operating protocols approved by the Superior Court
                     in accord with an Operating Plan (defined herein);

                  d. For businesses that have been petitioned into receivership after January
                     15, 2020 and are otherwise eligible for the COVID-19 Receivership
                     Program, the Superior Court will consider motions to convert those
                     receiverships into a Non-Liquidating Receivership in accordance with this
                     Order;

                  e. Pursuant to Executive Order No. 2020-04 issued by the Rhode Island
                     Supreme Court, the Presiding Justice of the Superior Court may make
                     appropriate exceptions to the types of matters to be conducted during the
                     duration of the COVID-19 Pandemic Response. In accord therewith, the
                     COVID-19 Receivership Program can be implemented, forthwith;

                  f. The Presiding Justice of the Superior Court will continue to monitor the
                     State of Rhode Island’s COVID-19 Pandemic Response to determine the
                     duration of the COVID-19 Receivership Program.




                                              2
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 4 of 11 PageID #: 35




          2. Eligibility for the COVID-19 Receivership Program:

             a. A business entity, including a sole proprietorship (“Receivership Business”)
                may voluntarily seek to be petitioned into a Non-Liquidating Receivership
                (“Petitioner”) and shall be eligible to be considered for the COVID-19
                Receivership Program and the appointment of a Temporary Non-Liquidating
                Receiver, if the Petitioner can allege the following in a verified petition
                (“Petition”):

                 (1) The Receivership Business was not in default of its financial obligations
                     as of January 15, 2020. A default includes the following:

                    (a) a noticed and uncured default on the payment of any installment of the
                        principal of, or fees or interest on, any secured obligation of the
                        Receivership Business after the date when the same was due and
                        payable;

                    (b) a noticed and uncured default, after the expiration of any applicable
                        grace periods, in the due observance or performance of any material
                        covenant, condition or agreement contained in any loan agreement,
                        mortgage deed or other security document relating to any secured debt
                        obligation of the Receivership Business;

                    (c) a noticed and uncured default, after the expiration of any applicable
                        grace periods, in the payment of any installment of the principal of, or
                        fees or interest on, any other debt of the Receivership Business to any
                        unsecured creditor, after the date when the same was to become due
                        and payable;

                    (d) a noticed and uncured regulatory violation which substantially
                        impacted the Receivership Business’ ability to pay its debts as they
                        became due in the usual course of business;

                    (e) any final judgment for the payment of money in excess of an aggregate
                        of Ten Thousand Dollars ($10,000) which was rendered on or before
                        January 15, 2020, against the Receivership Business for claims arising
                        prior to January 15, 2020, and the same has remained undischarged for
                        a period of thirty (30) consecutive days post-judgment, during which
                        execution has not been effectively stayed; or

                    (f) any other reason as determined in accord with the Court’s discretion
                        that would indicate that the Receivership Business was not paying its
                        debts as they became due in the usual course of business prior to
                        January 15, 2020. Conversely, the Court may exercise its discretion



                                             3
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 5 of 11 PageID #: 36




                        and for good cause waive these eligibility requirements as set forth in
                        Sections 2(a)(1)(a)-(e); and

                 (2) The Receivership Business experienced a reduction in gross revenue of at
                     least twenty (20%) percent during any sixty (60) day operating period
                     beginning January 15, 2020, as compared to a similar operational period
                     prior to January 15, 2020; or

                 (3) The Receivership Business was forced to cease a substantial portion of its
                     operations due to any governmental or regulatory order at some time after
                     January 15, 2020; or

                 (4) The Petitioner can certify or otherwise sufficiently demonstrate to the
                     Court’s satisfaction, that the COVID-19 Pandemic created an adverse
                     impact on the Receivership Business’ operations resulting from either a
                     government and/or regulatory mandated partial or complete closure, or a
                     substantial interruption of cashflow occurring after January 15, 2020,
                     attributable to the COVID-19 Pandemic, which would have been utilized
                     to fund ongoing business operations and, as a result, the Receivership
                     Business cannot continue and/or resume operations and pay its debts as
                     they become due in the usual course of business.

          3. Authority of the Non-Liquidating Receiver:

             a. The Non-Liquidating Receiver shall be generally authorized and directed as
                follows:

                  (1) The publication and notice requirements applicable to a liquidating
                      receiver dually apply to a Non-Liquidating Receivership, hereunder;

                  (2) Within five (5) days of appointment, the Temporary Non-Liquidating
                      Receiver shall use all good faith efforts to notify any and all claimants
                      and creditors of the Receivership Business by serving a copy of the
                      Petition and the Order appointing a Temporary Non-Liquidating
                      Receiver;

                  (3) The Temporary Non-Liquidating Receiver shall post a bond as ordered
                      by the Superior Court;

                  (4) The Order appointing a Temporary Non-Liquidating Receiver will set
                      forth the operating protocols and/or restrictions applicable to the
                      Receivership Business between the time a Temporary Non-Liquidating
                      Receiver is appointed and an Operating Plan is approved by the Superior
                      Court;




                                              4
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 6 of 11 PageID #: 37




                 (5) Within ten (10) days of appointment of a Temporary Non-Liquidating
                     Receiver, the Receivership Business shall present an Operating Plan to
                     the Temporary Non-Liquidating Receiver.          The Temporary Non-
                     Liquidating Receiver shall then review and revise the Operating Plan as
                     necessary. Upon completion of the Operating Plan, the Temporary Non-
                     Liquidating Receiver shall then submit the Operating Plan to the Superior
                     Court for approval (the “Recommended Operating Plan”);

                 (6) The Temporary Non-Liquidating Receiver shall serve the Recommended
                     Operating Plan on all known creditors and potential claimants of the
                     Non-Liquidating Receivership by electronic mail—where possible—or
                     first-class mail;

                 (7) In serving the Recommended Operating Plan on all known creditors and
                     potential claimants of the Non-Liquidating Receivership Estate, the
                     Temporary Non-Liquidating Receiver will establish a ten (10) day
                     comment period for creditors and/or potential claimants to comment on,
                     or object to, the Recommended Operating Plan;

                 (8) In addition, service of the Recommended Operating Plan on all known
                     creditors and potential claimants shall establish a hearing date for any
                     objections to the Recommended Operating Plan that cannot be resolved
                     by the Temporary Non-Liquidating Receiver. The date for the hearing
                     shall be set forth in the notice to all known creditors and potential
                     claimants enclosing the Recommended Operating Plan and establishing
                     the ten (10) day comment period for creditors and potential claimants to
                     comment on, or object to, the Recommended Operating Plan. The
                     hearing date for approval of the Recommended Operating Plan shall be
                     scheduled no later than fifteen (15) days after service of the
                     Recommended Operating Plan on creditors and potential claimants;

                 (9) Upon approval of the Recommended Operating Plan, the Temporary
                     Non-Liquidating Receiver shall be appointed as the Non-Liquidating
                     Receiver for the duration of the Non-Liquidating Receivership;

               (10) Within three (3) business days of the Superior Court’s entry of an order
                    approving the Recommended Operating Plan, the Non-Liquidating
                    Receiver shall serve the approved Operating Plan (“Approved Operating
                    Plan”) on all known creditors and/or potential claimants of the Non-
                    Liquidating Receivership Estate by electronic mail—where possible—
                    and first class mail;

               (11) The Approved Operating Plan shall address the following elements:




                                             5
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 7 of 11 PageID #: 38




                     (a)   The operating plan and protocols for the Receivership Business to
                           operate and pay its debts as they become due in the usual course of
                           business during the duration of the Non-Liquidating Receivership;

                     (b)   Pre-petition debts; and

                     (c)   The Receivership Businesses’ operating plan to successfully exit
                           the Non-Liquidating Receivership;

              (12) The Approved Operating Plan shall be updated through reports of the
                   Non-Liquidating Receiver to the Superior Court on thirty (30) day
                   intervals. Reports shall be noticed for hearing with notice to all creditors
                   and claimants in accord with the same procedures applicable to liquidating
                   receivership proceedings;

              (13) The Non-Liquidating Receiver shall be required to secure Court approval
                   after notice to all known creditors and claimants and a hearing thereon,
                   through the amendment of the Approved Operating Plan, for all
                   expenditures and the disposal, sale or encumbrance of any assets outside
                   the normal course of Receivership Business operations established by the
                   Approved Operating Plan;

              (14)    In order to conserve on administrative fees and expenses, the Non-
                      Liquidating Receiver shall continue to have the Petitioner operate the
                      Receivership Business on a day-to-day basis. Notwithstanding, the
                      Petitioner operating a Receivership Business on a day-to-day basis is
                      required to operate in accordance with the Approved Operating Plan and
                      cannot make expenditures and/or dispose of, or encumber, assets of the
                      Non-Liquidating Receivership Estate outside the ordinary course of
                      business as established by the Approved Operating Plan, absent notice to
                      and approval by the Superior Court. In turn, the Non-Liquidating
                      Receiver shall not have any liability for the administration of the
                      Approved Operating Plan;

              (15)    The Receivership Business shall report to the Non-Liquidating Receiver
                      at intervals and in a manner established by the Non-Liquidating Receiver
                      to ensure that the Receivership Business is operating in accord with the
                      Approved Operating Plan;

              (16)    The Non-Liquidating Receiver, with notice to the Superior Court, is
                      authorized to take control of day-to-day business operations to the extent
                      necessary to ensure that actions are taken by the Receivership Business
                      are in compliance with the Approved Operating Plan. In the event such
                      action is necessary, the Non-Liquidating Receiver shall immediately
                      petition the Superior Court for further instructions;



                                              6
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 8 of 11 PageID #: 39




              (17)   The Non-Liquidating Receiver retains the authority, with notice to the
                     Superior Court, to take control of all operations and assets of the
                     Receivership Business if the Non-Liquidating Receiver determines that
                     action is being taken to remove assets of the Receivership Business from
                     the supervision of the Superior Court. The Non-Liquidating Receiver
                     shall immediately petition the Superior Court for further instructions.

          4. Court-Ordered Injunction:

             a. In all matters proceeding pursuant to the COVID-19 Receivership Program,
                the order appointing a Non-Liquidating Receiver shall operate as an injunction
                until further order of the Superior Court, applicable to all persons and entities,
                enjoining:

                 (1) The commencement or continuation, including the issuance or
                     employment of process, of a judicial, administrative, or other action or
                     proceeding against the Receivership Business that was, or could have
                     been, commenced before the commencement of the receivership, or to
                     recover a claim against the Receivership Business that arose before the
                     commencement of the receivership;

                 (2) The enforcement, against the Receivership Business or against property
                     of the receivership estate, or a judgment obtained before the
                     commencement of the receivership;

                 (3) Any act to obtain possession of property of, or from, the receivership
                     estate or to exercise control over property of the receivership estate;

                 (4) Any act to create, perfect, or enforce any lien against property of the
                     receivership estate;

                 (5) Any act to create, perfect, or enforce against property of the Receivership
                     Business any lien to the extent that the lien secures a claim that arose
                     before the commencement of the receivership;

                 (6) Any act to collect, assess, or recover a claim against the Receivership
                     Business that arose before the commencement of the receivership; and

                 (7) The setoff of any debt owing to the Receivership Business that arose
                     before the commencement of the receivership against any claim against
                     the Receivership Business.

             b. Persons and/or entities, including governmental and/or regulatory entities,
                seeking to pursue any action that is enjoined by the Order appointing the Non-
                Liquidating Receiver shall be required to move the Superior Court for relief
                from the injunctive provisions of the Order appointing the Non-Liquidating

                                               7
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 9 of 11 PageID #: 40




                 Receiver. The hearing shall be scheduled by the Superior Court within a
                 timeframe that the Superior Court deems appropriate in light of the
                 circumstances underlying the motion for relief from the injunctive provisions
                 of the Order appointing a Non-Liquidating Receiver.


          5. Default Under the Approved Operating Plan:

             a. Default under the Approved Operating Plan shall be defined as follows:

                   (1) The inability and/or refusal of the Receivership Business to pay its debts
                       as they become due in the usual course of its business during the
                       duration of the Non-Liquidating Receivership in accord with the
                       Approved Operating Plan;

                   (2) The failure of the Receivership Business to make Approved payments
                       and/or accommodations; or

                   (3) Expenditures and/or the disposition, sale or encumbrance of assets
                       outside the normal course of the Receivership Business operations
                       pursuant to the Approved Operating Plan.

             b. Procedure relative to a default under the Approved Operating Plan:

                    (1) Default under the Approved Operating Plan may be noticed by the
                        Non-Liquidating Receiver. In turn, a creditor or claimant can notify the
                        Non-Liquidating Receiver of a default;

                    (2) If the default is not cured within a time period not to exceed five (5)
                        business days, the Non-Liquidating Receiver shall notice a hearing on
                        the alleged default;

                    (3) Upon a finding of default, the Non-Liquidating Receiver may be
                        ordered by the Superior Court to take control and secure all operations
                        and assets of the Receivership Business for the benefit of the creditors
                        until further order of the Superior Court.

          6. Transition to a Liquidating Receivership:

             a. In the event the Receivership Business is found to have been in default of an
                Approved Operating Plan, as defined in this Order, such default shall not
                prejudice the Receivership Business from seeking the appointment of a
                liquidating receiver, as otherwise allowed pursuant to the Superior Court’s
                statutory and/or equitable powers. However, the Receivership Business in
                default of an Approved Operating Plan is required to file a petition for the
                appointment of a liquidating receiver within three (3) business days of the

                                              8
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 10 of 11 PageID #: 41




                 order being entered with regard to said default. Pending the appointment of a
                 liquidating receiver, the Non-Liquidating Receiver shall be ordered by the
                 Superior Court to take control and secure all operations and assets of a
                 Receivership Business for the benefit of creditors;

              b. Furthermore, in the event of a Default, as defined in this Order, upon the
                 Court-approved recommendation of the Non-Liquidating Receiver, or upon a
                 motion filed by a creditor which establishes good cause, the Court retains
                 authority to transition the proceeding into a liquidating receivership upon
                 terms and conditions deemed applicable by the Court. Pending the
                 appointment of a liquidating receiver, the Non-Liquidating Receiver shall be
                 ordered by the Superior Court to take control and secure all operations and
                 assets of a Receivership Business for the benefit of creditors.

           7. Order Concluding the Non-Liquidating Receivership

              a. The Superior Court retains authority to enter appropriate orders establishing
                 the terms and conditions for the Receivership Business to exit a Non-
                 Liquidating Receivership. The COVID-19 Receivership Program has not
                 been implemented to eliminate debt through Superior Court order.
                 Notwithstanding, a Receivership Business and/or a creditor/claimant can
                 consent to terms and conditions relating to pre-existing debt that can be
                 incorporated into a Superior Court order providing for the Receivership
                 Businesses’ exit from a Non-Liquidating Receivership.

           8. Administrative Expenses:

              a. The Superior Court retains the authority to approve all administrative costs
                 and expenses. However, in an effort to assist Receivership Businesses that
                 have been impacted by the COVID-19 Pandemic, the Superior Court will
                 consider the reasonable cost and expenses incurred by the Petitioners in
                 engaging professionals to develop an Operating Plan to be a reimbursable cost
                 paid pursuant to an Operating Plan or an order entered by the Superior Court
                 establishing the terms and conditions for the Receivership Business to exit a
                 Non-Liquidating Receivership;

              b. The Superior Court reserves the authority to appoint a Program Coordinator to
                 interface with the members of the bar, accountants, the State of Rhode Island,
                 municipalities, and the Federal government to assist businesses in entering the
                 program, identify and coordinate any funding sources which upon appropriate
                 Court-ordered terms and conditions will loan or advance funds to a Non-
                 Liquidating Receivership Estate, and to assist the Non-Liquidating Receiver
                 and the Receivership Business in formulating a plan to exit a Non-Liquidating
                 Receivership. The Superior Court reserves its authority to allocate reasonable
                 costs attributable to the Program Coordinator to individual Non-Liquidating



                                              9
Case 1:21-cv-00153-MSM-PAS Document 1-3 Filed 04/06/21 Page 11 of 11 PageID #: 42




                  Receivership Estates, or Non-Liquidating Receivership Estates transitioned,
                  hereunder, to liquidating receiverships;

              c. Administrative fees and expenses shall be addressed in the Operating Plan and
                 in the final order allowing the Receivership Business to exit the Non-
                 Liquidating Receivership.

           9. Telephonic or Virtual Proceedings

              a. Until further order of the Court, any and all conferences or other proceedings
                 relative to the COVID-19 Receivership Program will be conducted via video
                 or audio conference using the Rhode Island Supreme Court’s Webex
                 conferencing System (“Webex”). The Court shall set down and schedule
                 conferences and/or hearing dates via Webex as necessary to fulfill the
                 COVID-19 Receivership Program;

              b. All pleadings, motions, and other documents will be filed in accordance with
                 Super. R. Civ. P. 1, and/or Executive Order 2020-04. Any orders issued by
                 the Court shall be entered and made part of the Rhode Island Judiciary’s
                 Electronic Filing System;

              c. Petitioner shall provide the Court and all parties notice of the Petition for the
                 appointment of a Temporary Non-Liquidating Receiver.

           10. Superior Court Authority to Enter Non-Liquidating Receivership Orders on a
               Case-by-Case Basis

              a. Nothing in this Order shall prevent the Superior Court from entering an order
                 or orders in a Non-Liquidating Receivership proceeding under the COVID-19
                 Receivership Program to address specific issues in matters on a case-by-case
                 basis.


                                                    BY ORDER OF:

                                                    /s/ Alice Bridget Gibney____
                                                    ALICE BRIDGET GIBNEY
                                                    PRESIDING JUSTICE

  DATED: March 31, 2020




                                               10
